Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/608779 filed 10/25/2019.     
Claims 1-20 have been examined and fully considered.
Claim 15 is canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1 & 8, as currently claimed it is unclear how the determining and comparing steps are accomplished.  As currently claimed, it seems that these steps could both be mental processes, and overall, a natural correlation(amount of oxidized lipid= neuropathic pain). From reading the instant specification it is clear that LC-MS/MS or a similar technique is used for the determining step(see instant PG Pub paragraph 0029). As instantly claimed, the claim reads both a natural correlation/mental 
The mental process/abstract idea also applies to the instantly claimed comparing step, that instantly reads on a mental process. It seems in the instant specification that there are peak comparisons(possibly computerized, paragraph 0032), so applicant should ensure that they add appropriate language to make clear if they do not intend this step to be a mental process.
With respect to Claim 12, it is unclear if this claim further limits the parent claim(a method), as it is drawn towards a device, and it seems no further method steps are carried out in Claim 12 (again as it is a device). Applicant could instead claim something along the line of “The method of…wherein the diagnosis is performed by and evaluation unit and analyzing unit…”. Further in claim 12, the phrases, “adapted to,”  and “tangibly embedded,” and unclear. “Tangibly” is a relative word and not defined in the instant claim and therefor unclear. “Adapted to,” it is not clear what structural limitations the further puts on the method/device.  If applicant intends to claim that particular structures are “programmed to” perform certain tasks, indicating a structural change- then they should claim as so, and also point out in the specification where there is appropriate 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1. Claims 1-2, 4-14 & 19 are rejected under 35 U.S.C. 103(a) as being obvious over EHRLICH in US 20140037757 in view of HAMMOCK in US 20180125803.
	With respect to Claims 1 & 12-13, EHRLICH et al. teach of a method of treatment comprising reducing therapy-induced adverse effects (TIAE), including chemotherapy-induced adverse effects (CIAE), such as chemotherapy-induced peripheral neuropathy (CIPN) and/or chemotherapy-induced cardiovascular adverse effects (CICAE) in a subject being treated with a CIAE-inducing anti-cancer active ingredient by co-administering to the subject a pharmaceutically effective amount of a NCS-1-protective composition. EHRLICH et al. also teach of treating for related inflammatory diseases(paragraph 0078). Related pharmaceutical compositions, diagnostics and screening techniques are also provided(abstract). EHRLICH et al. further teach of the cancer drug that causes the CIPN being oxaliplatin or paclitaxel(paragraph 0077), and 
HAMMOCK et al. teach of methods and compositions for preventing, reducing, mitigating, and treating pain, particularly neuropathic pain by the combined administration of an agent (abstract & 0081). HAMMOCK et al. further teach that sometimes this pain is brought on by chemotherapy (paragraphs 0009 & 0012), that the pain can be inflammatory pain/disease(paragraph 0012) and of measuring and attempting to increase the amount of epoxygenated fatty acids/lipids(paragraphs 0009-0021, plus other paragraphs). HAMMOCK et al. also teach of using a computer/processor(paragraph 0150) and of using databases(0212) and of a measurement instrument(paragraph 0211) It would have been obvious to one of ordinary skill in the art to measure fatty acids/lipids that are oxidized(epoxy) to diagnose CIPN due to the well known fact in the art that when epoxy fatty acids are stabilized, neuropathic pain is effectively blocked(HAMMOCK, paragraphs 0007-0008) and due to the need in the art for better methods of diagnosing/treating neuropathic pain(HAMMOCK paragraph 0004). 

With respect to Claim 4 & 10, HAMMOCK et al. teach that chemotherapy-induced peripheral pain (paragraph 0081). EHRLICH et al. also teach of chemotherapy induced pain(abstract).
With respect to Claims 5 & 19, EHRLICH et al. teach that chemotherapy-induced peripheral neuropathic pain (CIPN) is a common and that oxaliplatin or paclitaxel causes CIPN (paragraph0007, 0025 & 0075).
With respect to Claims 6 & 11, EHRLICH et al. further teach of the cancer drug that causes the CIPN being oxaliplatin or paclitaxel(paragraph 0077), and of diagnosing, prognosticating, and determining the predisposition for and monitoring treatment of CIPN(paragraph 0102).  It is obvious to one of ordinary skill in the art to measure at set intervals to ensure accuracy of results.
With respect to Claims 7-8, EHRLICH et al. teach of the values obtained from controls are reference values representing a known health status and the values obtained from test samples or subjects are reference values representing a known disease status. The term "control", as used herein, can mean a sample of preferably the same source (e.g. cancer cells, blood, serum, tissue etc.) which is obtained from at least one healthy subject or subject suffering from cancer in order to be compared to the sample to be analyzed(paragraph 0094).
With respect to Claim 14, EHRLICH et al. teach of increasing the level of P450 in the body(paragraph 0173).

2. Claims 3, 16-18, & 20 are rejected under 35 U.S.C. 103(a) as being obvious over EHRLICH in US 20140037757 in view of HAMMOCK in US 20180125803 and further in view of COLLINO in EP 2642293(as cited on IDS dated 04/23/2020).
	With respect to Claims 3, 16-18, & 20, EHRLICH et al. teach of a method of treatment comprising reducing therapy-induced adverse effects (TIAE), including chemotherapy-induced adverse effects (CIAE), such as chemotherapy-induced peripheral neuropathy (CIPN) and/or chemotherapy-induced cardiovascular adverse effects (CICAE) in a subject being treated with a CIAE-inducing anti-cancer active ingredient by co-administering to the subject a pharmaceutically effective amount of a NCS-1-protective composition. EHRLICH et al. also teach of treating for related inflammatory diseases(paragraph 0078). Related pharmaceutical compositions, diagnostics and screening techniques are also provided(abstract). EHRLICH et al. further teach of the cancer drug that causes the CIPN being oxaliplatin or paclitaxel(paragraph 0077), and of diagnosing, prognosticating, and determining the predisposition for and monitoring treatment of CIPN(paragraph 0102). EHRLICH et al. further teach of the sample being e.g. cancer cells, blood, serum, tissue etc…plasma would be obvious to one of ordinary skill to use when these compounds are listed as examples, but including others as shown in EHRLICH, and also teach that the reference sample/control used for comparison should be the same type of substance(paragraph 0094 & 0102). EHRLICH et al. do not specifically teach of monitoring/measuring the level of oxidized or epoxy lipids for the diagnosis of CIPN.  HAMMOCK et al. is used to remedy this.

COLLINO et al. teach of using NMR/IVIS based metabonomics and inflammatory disorders and propose and of diagnosing to determine metabolic phenotypes of aging and longevity in chronic inflammatory disorders using 9-oxo-HODE. The inventors have identified biomarkers for a reduced risk of developing ageing related chronic inflam-matory disorders and propose a method of diagnosing a lifestyle that allows delaying and/or avoiding ageing related chronic inflammatory disorders using 9-oxo-HODE as biomarker(abstract). COLLINO et al. more specifically teach of measure lipid profiles/triglycerides, and particularly finding that 9-oxo-HODE as an indicator for inflammatory diseases(paragraph 0021 & 0023)(page 2, line 5-50). It would have been obvious to one of ordinary skill in the art to use/measure 9-oxo-HODE as a marker for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.